Barker, J.
1. The evidence as to the statement of the claimant’s husband to Mrs. Ryan about the deposit-book was admissible, as tending to contradict his testimony that he obtained his knowledge of the book by seeing it in the claimant’s possession.
2. The evidence justified a finding that the deposit was made in the names of the deceased and of the claimant for the reason that the deceased had already a deposit of the full amount upon which she could be allowed interest, and that there was no gift to the claimant.

Exceptions overruled.